Citation Nr: 0911141	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma as a 
result of exposure to ionizing radiation for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to May 1946, 
and from August 1948 to November 1964.  He died in July 2004 
and was survived by his spouse (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, service connection for a radiation-exposed veteran may 
be established on a presumptive basis under 38 U.S.C.A. 
§ 1112(c)(2) or 38 C.F.R. § 3.309(d).  As to the second 
method, 38 C.F.R. § 3.311 provides special procedures for VA 
on behalf of a veteran who was exposed to ionizing radiation 
in service and manifests a radiogenic disease to assist a 
veteran prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  As to the third 
method, service connection may be granted under the general 
laws and regulations governing VA compensation entitlement.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137.  See Combee v. Brown, 
34 F 3d. 1039 (Fed. Cir. 1994).  

The appellant contends, as the Veteran did during his 
lifetime, that the Veteran's multiple myeloma results from 
ionizing radiation exposure while stationed in Japan 
following the detonation of an atomic weapon on Nagasaki.  

The official military records, as well as secondary history 
resources of record, do not establish that the Veteran's 
service with "K" Company, 3rd Battalion, 27th Marine Regiment 
placed him on official duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki during the defined 
occupation period set forth in 38 C.F.R. § 3.309(d)(3)(vi).

The record does show that the Veteran came within 21 miles of 
the Nagasaki city limits in September 1945, but the United 
States Court of Appeals for Veterans Claim (Court) has held 
that the presumptive provisions of 38 C.F.R. § 3.309(a) do 
not apply for those veteran's with official duties outside 
the 10 mile city limit.  Walls v. Brown, 5 Vet. 
App. 46 (1993).  The Board also recognizes the Veteran's 
description of witnessing the destruction of Nagasaki, but 
notes that the presumptive provisions of 38 C.F.R. § 3.309(a) 
do not apply for a visit to Nagasaki which is not shown to be 
related to occupation duties.  McGuire v. West, 11 Vet. 
App. 274 (1998).

Quite simply, the Veteran does not come within the regulatory 
definition of a "radiation-exposed" veteran for presumptive 
service connection purposes under 38 C.F.R. § 3.309.

However, as noted by the Board in its December 2006 remand, 
multiple myeloma is recognized as a radiogenic disease which 
entitles this claimant to special developmental procedures to 
assist in proving the claim on a direct basis.  See 38 C.F.R. 
§ 3.311; Ramey, 120 F.3d 1239 (Fed. Cir. 1997).  

During his lifetime, the Veteran described the 
decommissioning of Japanese military equipment which he 
believed were radiologically contaminated.  He also recalled 
witnessing the "blast site" of Nagasaki, and using bomb 
craters filled with water as a means of cooling off.

The provisions of 38 C.F.R. § 3.311(a)(2)(iii), pertaining to 
"Other exposure claims," are quite specific.  The RO 
substantially complied with the Board's remand directive in 
requesting the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), but the Department of 
Navy, Naval Dosimetry Center has no information on 
individuals prior to 1947.  Notably, the RO did not provide 
the Naval Dosimetry Center the correct unit to which the 
Veteran had been assigned during the time period in question.  
However, given that this entity does not have any information 
on individuals prior to 1947, the RO's error is harmless.

The RO also obtained information from the Defense Threat 
Reduction Agency (DTRA) in August 2007, which indicated that 
a scientific dose assessment report for American troops 
occupying cities outside Japan (such as Sasebo, Kurume and 
Miyazaki as in the Veteran's case) had no potential for 
exposure from the strategic bombings of Hiroshima and 
Nagasaki.

Unfortunately, the information provided by DTRA does not 
comply with the Board's remand directives, taken directly 
from 38 C.F.R. § 3.311(a)(2)(iii), which requires VA to 
forward all records which may contain information relating to 
the Veteran's radiation dose to the Under Secretary for 
Health, who is tasked with preparing a dose estimate, to the 
extent feasible, based on available methodologies.  

It is important to note that it is within the province of the 
Under Secretary for Health, and no other entity, to determine 
whether the Veteran had actual exposure to ionizing 
radiation.  Based upon the regulatory language of 38 C.F.R. 
§ 3.311(a)(2)(iii), a negative search for a DD Form 1141, or 
similar information, does not preclude this evidentiary 
development.

Accordingly, the case must be remanded for compliance with 
the Board's remand directives that the Veteran's pertinent 
records be forwarded to the Under Secretary for Health for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.

Accordingly, the case is REMANDED for the following action:

1.  Forward all records which may contain 
information relating to the Veteran's 
radiation dose to the Under Secretary for 
Health for preparation of a dose estimate, to 
the extent feasible, based on available 
methodologies.

2.  If the dose estimate is above zero, the 
case should be referred to the Under 
Secretary for Benefits for an advisory 
opinion consistent with the requirements of 
38 C.F.R. § 3.311.

3.  The RO should then readjudicate the 
appellant's claim of entitlement to service 
connection for multiple myeloma as a result 
of exposure to ionizing radiation for accrued 
benefits purposes.  If her claim is denied, 
the appellant and her representative should 
be provided a supplemental statement of the 
case which includes a summary of additional 
evidence submitted and the reasons for the 
decision.  Thereafter, the appellant and her 
representative must be afforded an 
appropriate opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

